Title: To Thomas Jefferson from Stephen Cathalan, Jr., 24 December 1807
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Marseilles 24th. December 1807.
                        
                        I have the honor of advising you, that I have this day valued on you in my Bill of Exchange for $87.10
                            cts. Say Eighty Seven Dollars & ten Cents unto Mr. William Hazard, or order payable at Sight, at the Exchange of F5.35/100
                     ⅌ Dollar making Francs —F.466.
                      being the amount of the
                            Sundry Provisions I sent you, by your order per the Ship Fabius Captn. Andrew Cole, bound for Philadelphia as per Invoice
                            & Bill of Lading in my letter of the 14th. October last; hoping it will meet with due honor from you;—
                  I have the honor
                            to be with great Respect Sir Your most Obt & Hble. Servant.
                        
                            Stephen Cathalan
                                Jr.
                            
                        
                    